648 S.E.2d 506 (2007)
In re Mark KEY, Attorney. appealed by Mark Key.
No. 208P07.
Supreme Court of North Carolina.
June 27, 2007.
Mark A. Key, for Key.
David R. Johnson, for State Bar.
Derrick C. Mertz, Assistant Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 643 S.E.2d 452.

ORDER
Upon consideration of the petition filed by Respondent on the 27th day of April 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
Upon consideration of the petition filed on the 22nd day of May 2007 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."